Van Brunt, P. J. (dissenting):
I dissent. There is no proof whatever that the money which was loaned by the mother to Edward B. Cuthbert was intended as an advance to him, to be paid only by a charge against his share of his mother’s estate. She loaned the money to him at his request, and when she told him that the .money would be lost in Wall street if she let him have it, his answer was that her estate would not lose anything, as it might be charged against his share. There was no agreement upon her part not to ask him for the money, and she could have claimed it at any time that she saw fit.
Judgment modified as directed in opinion, with costs to the appellants to abide event.